—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Yoswein, J.), dated August 25, 1994, which granted the motion of the plaintiff Marcia Rafkind for summary judgment dismissing their counterclaim and granted the plaintiffs’ separate motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
It is undisputed that the plaintiffs were stopped in traffic on the Cross Bronx Expressway when their car was hit from the rear by a van driven by the defendant Lawrence E. Clark and owned by the defendant Thomas Young Trucking. This Court *612has previously held that such a rear-end collision creates a prima facie case of liability on the part of the defendant, imposing a duty of explanation on the part of the driver of the offending vehicle (Young v City of New York, 113 AD2d 833, 834; see, Benyarko v Avis Rent A Car Sys., 162 AD2d 572, 573; O’Callaghan v Flitter, 112 AD2d 1030). The defendants’ conclusory speculations in opposition to the plaintiffs’ motions for summary judgment were insufficient to rebut the inference of negligence and to raise a triable issue of fact with respect to liability (see, Young v City of New York, supra; Benyarko v Avis Rent A Car Sys., supra). Thus, the plaintiffs were entitled to summary judgment (see, Andre v Pomeroy, 35 NY2d 361; O’Callaghan v Flitter, supra). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.